DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 1/20/2021 has been entered and fully considered. Claims 1-21 are pending. Claims 1 and 18 are amended. Claims 21 and 22 are new. 


Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant argues that in Dombek, the filter rods are received separately from the separate staggering drums and staggered in a parallel manner. The staggering drums deliver the rods to the shuffling drums at different positons of the shuffling drum forming two separate rows of pieces. Thus, at shuffling drum 21, the filter rods in each conveyor plane are aligned and are not longitudinally offset within the respective conveyor plane. In the third conveyor section, Dombeck then accelerates and staggers the filter pieces relative to one another in the conveyor planes. In each individual plane, however, the filter pieces remain aligned. The staggering step in section III of Dombeck in each conveyor plane does not offset the filter pieces longitudinally but 
With the disclosure of Dombeck being light on to the exact nature of the accelerating drum and the staggering that is performed. Dombeck is no longer being cited to stagger and accelerate the third rod pieces. 
Examiner does note that as seen in figure 6, the filter segments are eventually shuffled into a single row, at 25, thus the two rows F1 and F2 would need to be staggered with respect to each other such that they are not longitudinally aligned to allow for shuffling. Moreover, the staggering drum, 23, is a single drum (Figure 5) and thus it would appear that the teachings from drum 21, 23, 25 and 31 would apply to Adams in that a single process line is being used. However, when Dombeck disclose the embodiments involving an accelerating and staggering drum together, it doesn’t necessarily follow that the parallel rows would align adjacent rod longitudinally first and then stagger them. Such would seem logical, but it not absolute. 
The new limitations made to claim 1 and 18 will be addressed without the use of Dombeck for teaching the claimed stagger and accelerating operations in the claimed offsetting step. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 requires that each pick-up assembly comprises at least two support arms. However, the instant disclosure of the invention only mentions two supporting arms (see instant published specification paragraph [0030]) and not more than two. Thus, the scope of claim 18 includes new matter for including more than two arms. 
Claims 19 and 22 are rejected for depending from claim 18. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the cam system" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________
Claims 1, 2, 5-9, 13-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482) and STEINIGER et al. (US 6,736,257).
With respect to claims 1 and 2, ADAMS et al. discloses a method for producing cigarettes (Abstract), each comprising a first rod portion, 252, (Figure 7B; Column 11, lines 50-68; Column 12, lines 1-30); the method comprises: a first cutting step, during which second rod 
ADAMS et al. discloses a drum, 222, (e.g., first wheel) having a cutter thereon (e.g. second cutting station) and thus the drum, 222, represents a first portion of a given path to the second cutting station. 
ADAMS et al. does not explicitly disclose that the first conveying step conveys the second rod portions crosswise and in succession from the first cutting station to the second cutting station. DOMBEK discloses that the drum, 11.2, on which the second cutting station is located, 12, conveys the second rod portions, 100 or 200, crosswise and in succession (Figure 6) along a route that includes from the first cutting station along a first portion of the given path to the second cutting station (Paragraphs [0085], [0091] and [0093]; Figures 5-7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the drum, 222, (e.g., first wheel) of ADAMS et al. to convey each of the second rod portions crosswise and in succession from the first cutting station, as taught by DOMBEK so that each of the second rod portions can be cut in a continuous manner. 
 ADAMS et al. does not explicitly disclose that each of the third rod portions (9) is fed along the second path portion (TT) to the offsetting station (44) at a slower speed than a speed at which each of the third rod portions (9) is fed along the second path portion (TT) directly from the offsetting station to an immediately adjacent station. ADAMS et al. also does not explicitly disclose that during the offsetting step in the second conveying step, the moved from the longitudinal alignment to out of longitudinal alignment. STEINIGER et al. discloses an offsetting step (Figure 1, g-j) wherein the third rod portions, 10a and 10b, are taken out of longitudinal alignment with respect to each other and passed directly to a station immediately, 15, adjacent the offsetting station that vertically aligns the rods such that they are arranged sequentially (Figure 1; Column 7, lines 1-35). Such transfer devices are also disclosed as permitting synchronization with the circumferential speeds of the drums. Thus, the speed is initially reduced to obtain a relative speed of zero then to deposit an article onto a conveying roller that rotates faster, the arms are adapted to adapt the speed of the article to the speed of the 
As each of the second rod portions is fed on drum 222 and then accelerated on drum 224 (e.g., accelerating drum according to STEINIGER et al.) the second rod portions are fed at a slower speed than a speed at which the third rod portions are conveyed along the second path from the offsetting station. Specifically, since drum 224 accelerates the third rod portions they are moving faster leaving the accelerating drum than they are on the first wheel, 222 (as required by claim 2). 
It is further noted that in order to match the speed of a faster drum after staggering, the speed of the offsetting rods would necessarily be accelerated. 
ADAMS et al. does not explicitly disclose that the third rod portions are aligned longitudinally with respect to one another. BELVEDERI et al. discloses that the drum holding the cut lengths have seats that hold the cut segments stacked one above the other (Column 3, lines 55-65) and aligned axially (i.e., longitudinally) which are then moved out of alignment by the offsetting drum, 26 (Column 3, lines 40-65; Figure 2) and still stacked (Figure 2) which allows the increase of speed in operation (Column 1, lines 40-60). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to keep the third rod portions of ADAMS et al. longitudinally aligned on the same seat in the drum 
According to the modification of DOMBEK, the stations, 224 and 226, of ADAMS et al. (Figures 6 and 7A) are replaced by a single drum that both takes each third rod portion out of longitudinal alignment (according to the teachings of BELVEDERI et al.)  and then moved crosswise so as to be aligned as shown in station 226 and 230 of ADAMS et al. (Figure 7A). The shuffling drum also accelerates the third rod portions. Thus, prior to arriving at the shuffling drum, the third rod portions at 222 of ADAMS et al. are moving slower than the third rod portions after being taken out of longitudinal alignment and after being moved crosswise and also slower than being fed directly from the offsetting station to a station immediately adjacent to the offsetting station. 
With respect to claims 5 and 6, ADAMS et al. discloses that the second rod portions are 4-up tobacco plug in that they divide into four pieces to complete four cigarettes (Column 8, lines 45-68). Each second rod portion is cut to produce plugs 164 (Column 9, lines 55-68; Column 10, lines 1-10; Figure 4). If each second rod portion is represented by 164, then each second rod is implicitly the same length. ADAMS et al. further discloses that the 4-up tobacco plug is cut into 2-up tobacco rods (i.e., the second portion is cut in half to form two equal length third rod portions (Column 11, lines 30-68; Figure 7A)
With respect to claim 7, 
With respect to claim 8, ADAMS et al. discloses that each smoking article includes a filter portion, 104 and a tobacco portion, 80, making up the cigarette, 23, (Figure 3; Column 5, lines 10-30) and the method further comprises: a parting step, at 232, during which the first rod portions cut from the same third rod portion are parted longitudinally (Column 11, lines 35-60; Figures 6 and 7A); and an insertion step, at 248 and 238, after the parting step, at 232,  and during which a double filter portion, 240 and 240', are inserted between the two parted first rod portions (Figures 6 and 7A; Column 11, lines 50-68; Column 12, lines 1-5). 
With respect to claim 9, ADAMS et al. discloses an aligning step, at 228, during which the third rod portions cut from the same rod portion are moved longitudinally and with respect to each other in the aligning station, 226, along the second path portion after the offsetting station, 224 (Column 11, lines 30-50; Figures 6 and 7A). 
With respect to claims 13 and 14, 
With respect to claim 15, STEINIGER et al. discloses a cam system comprising two guide cams, 20a and 20b having respective paths that are different (Column 7, lines 33-55; Figure 2) each pick-up assembly comprises two supporting arms, 17a and 17b, mounted so as to rotate about the same axis and each supporting a respective first seat (e.g., curved surface on the distal end of the arms holding the third rod portions) (Figure 2) and being integral with the respective arms and a connected to a relative slide 22a and 22b,  movable along the cam to provide relative movement of the seats and arms (Column 7, lines 40-60)

With respect to claim 18, ADAMS et al. discloses a method for producing cigarettes (Abstract), each comprising a first rod portion, 252, (Figure 7B; Column 11, lines 50-68; Column 12, lines 1-30); the method comprises: a first cutting step, during which second rod portions, 170, are formed (Column 9, lines 55-68; Column 10, lines 1-10; Figure 4) by cutting at least one rod at a first cutting station, 166, with each second rod necessarily being a multiple in length of the first rod; a first conveying step, 168,  during which the second rod portions are conveyed from the first cutting station to a second cutting station, 222 (Column 10, lines 1-10 and lines 65-68; Column 11, lines 1-10; Column 11, lines 30-40; Figures 4 and 6); a second cutting step, on the drum 222, (e.g., first wheel) during which each second rod portion is cut crosswise into at least two third rod portions, 220 and 220', each third rod section necessarily being a multiple in length of the first rod portion (Column 11, lines 30-50; Figure 6 and 7A); an offsetting step, on an offsetting drum 224 (e.g., second wheel), wherein the at least two third rod sections cut from the second rod are moved cross wise and with respect to each other (Column 11, lines 30-45) so as to be offset with respect to each other in an offsetting station, 224, located along a second path (Figure 6 and 7) and are received thereon directly from the first wheel (Figure 6); a second 
ADAMS et al. discloses a drum, 222, (e.g., first wheel) having a cutter thereon (e.g. second cutting station) and thus the drum, 222, represents a first portion of a given path to the second cutting station. 
ADAMS et al. does not explicitly disclose that the first conveying step conveys the second rod portions crosswise and in succession from the first cutting station to the second cutting station. DOMBEK discloses that the drum, 11.2, on which the second cutting station is located, 12, conveys the second rod portions, 100 or 200, crosswise and in succession (Figure 6) along a route that includes from the first cutting station along a first portion of the given path to the second cutting station (Paragraphs [0085], [0091] and [0093]; Figures 5-7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the drum, 222, (e.g., first wheel) of ADAMS et al. to convey each of the second rod portions crosswise and in succession from the first cutting station, as taught by DOMBEK so that each of the second rod portions can be cut in a continuous manner. 
 ADAMS et al. does not explicitly disclose that each of the third rod portions (9) is fed along the second path portion (TT) to the offsetting station (44) at a slower speed than a speed at which each of the third rod portions (9) is fed along the second path portion (TT) directly from 
As each of the second rod portions is fed on drum 222 and then accelerated on drum 224 (e.g., accelerating drum according to STEINIGER et al.) the second rod portions are fed at a slower speed than a speed at which the third rod portions are 
It is further noted that in order to match the speed of a faster drum after staggering, the speed of the offsetting rods would necessarily be accelerated. 

ADAMS et al. does not explicitly disclose that the third rod portions are aligned longitudinally with respect to one another. BELVEDERI et al. discloses that the drum holding the cut lengths have seats that hold the cut segments stacked one above the other (Column 3, lines 55-65) and aligned axially (i.e., longitudinally) which are then moved out of alignment by the offsetting drum, 26 (Column 3, lines 40-65; Figure 2) and still stacked (Figure 2), which allows the increase of speed in operation (Column 1, lines 40-60). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to keep the third rod portions of ADAMS et al. longitudinally aligned on the same seat in the drum and to then move said rod portions out of longitudinal alignment crosswise, as taught by BELVEDERI et al. so as to aid in the operation speed of the apparatus and thereby increase productivity. 
STEINIGER et al. further discloses the structures to perform offsetting. The offsetting wheel (e.g., second wheel) comprises a plurality of pickup assemblies (e.g., 17a, 17b, 21a, 21b, 20a, 20b, etc.) (Figure 2). Each assembly comprises two support arms, 17a and 17b, each supporting arm comprises a respective seat (e.g., curved distal surface which holds the rods in Figure 2) (Column 7, lines 30-55). When conveyed from the first wheel at the second cutting station to the second wheel the at least two third rod portions are received by the pick-up 
With respect to claims 19 and 20, BELVEDERI et al. discloses that the offsetting station comprises rollers, 24 and 25, that rotate about an axis, the two third rod portions aligned longitudinally are received on the wheel at a receiving position from the second cutting station, 16, and rotated by the wheel to a discharge position, on 29, the third rod portions are moved crosswise with respect to each other so as to be offset during rotation (Figure 2) from the receiving position to the discharge position (Figures 1 and 2; Column 3, lines 50-68; Column 4, lines 10). DOMBEK discloses that the offsetting station accelerates the third rod portions (Paragraphs [0082]-[0084]). 
With respect to claims 21 and 22, STEINIGER et al. discloses that the third wheel acts as an aligning device which receives the third portions from the second wheel and aligns them transversely so as to convey them in succession one after another (Figure 1, K and L; Column 7, lines 1-15). The conveying roller (e.g., third wheel) rotates faster [than the first wheel] (Column 1, lines 55-68; Column 2, lines 1-10) and is thus at a different speed. 


__________________________________________________________________
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al.  as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of SARTONI et al. (WO 2012/168919).
With respect to claim 10, modified ADAMS et al. discloses that during the first cutting step, the second rod portions are formed by cutting said rod which are fed to the cutting station (ADAMS et al.; Column 9, lines 55-68; Figure 4; Column 11, lines 30-55; Figure 6). Modified ADAMS et al. does not explicitly disclose a further rod which is cut to form the second rod portions and which are fed to the second cutting station so that each second rod from the rod and each second rod from the further rod are alternately placed. However, SARTONI et al. discloses that second rod portions are formed on a pair of beams from a rod and further rod and transferred to the input drum having two sets of seats and fed alternately to the second cutting station (Page 7, lines 1-20; Figure 13). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide two beams with tow rods which are cut to form two independent second rod portions of modified ADAMS et al., as taught by SARTONI et al., and feeding the second rod portions from the rod and further rod to the second cutting station so as to increase productivity. 
With respect to claim 17, SARTONI et al. shows that each third rod on wheel, 23b rotates more than 180 degrees about the axis of said wheel (Figure 5). The third rod portions implicitly rotate more than 180 degrees about the axis of wheel, 23a. Specifically, the wheel, 23a, contacts the first and third wheels along its diameter, while still being in contact with the third rod portion (Figures 4 and 5). Thus, further rotation and prior to complete separation of the third rod portion from the second wheel the third rod portion traverses greater than 180 degrees about the axis. 


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482) and STEINIGER et al. (US 6,736,257) as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of STEINIGER et al. (US 2003/0051978).
With respect to claims 3 and 4, modified ADAMS et al. does not explicitly disclose the spacing between the third rod portions at various stages of the method. STEINIGER et al. discloses that the third rod portions are spaced relatively closely together when conveyed along the second path portion from the cutting station, 12, and then spaced relatively far apart downstream of the offsetting station (Figures 1 and 2; Paragraph [0012]) and allows the third rod portions to be staggered and transferred quickly with low wear and requires low maintenance (Paragraphs [0008]-[0011]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to space the third rod portions after the cutter and before the offsetting station of modified ADAMS et al. at a closer distance than the third rod portions are spaced after the offsetting station, as taught by STEINIGER et al. so that the rod portions can be staggered and transferred quickly. 
Since the third rod portions are closer together upstream of the offsetting station, they are spaced less than twice the distance of the third rod portions downstream of the offsetting station (as required by claim 3). 
Since the third rod portions are closer together upstream of the offsetting station, they are spaced less than the distance of the third rod portions downstream of the offsetting station (as required by claim 4). 
________________________________________________________________________
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482) and STEINIGER et al. (US 6,736,257) as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of STEINIGER et al. (US 2003/0051978).
With respect to claim 16, STEINIGER et al. discloses that the first wheel comprises peripheral seats, 16, capable of carrying two third rod portions cut from the same second rod portion to the transfer location, and as the second wheel rotates, 54, the first transfer location is altered (i.e., the first wheel continues to rotate) and is capable of prolonging the length of time the first seats remain facing the second seats (Paragraphs [0039] and [0040]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate the rotations of the first and second wheel in the manner taught by STEINIGER et al. to transfer the second rod portions of modified ADAMS et al. so as to ensure transfer of said rod portions. 

__________________________________________________________
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482) and STEINIGER et al. (US 6,736,257) as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of SARTONI et al. (WO 2012/168919) as applied to claims 10,  17 above, and further in view of BOLDRINI et al. (US 2002/0043269).
With respect to claim 11, modified ADAMS et al. does not explicitly disclose that the second rod portions are picked up substantially simultaneously by two integral pick-up seats, and 
BOLDRINI et al. discloses a unit for transferring cigarette portions, wherein the two pickup seats, 24 and 23, are integral to the pick-up assembly 21, (Figure 4; Paragraph [0029]) and pick up the second rod portions substantially simultaneously by said pickup seats, and each are fed to a respective transfer wheel, 14 and 16, the two transfer wheels are designed to receive the second rod portions in different locations, 30 and 39, and carry them to the same unloading station, which is the wheel, 7 (Paragraphs [0029]-[0036]; Figures 1-3), which prevents tobacco fallout from the ends of the cigarette portions during transfer (Paragraphs [0015]-[0017]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to transfer the second rod portions of modified ADAMS et al. using the integral pick-up seats  and transfer wheels of BOLDRINI et al. and substantially simultaneously picking up the rod portions by the two integral pick-up seats, and feeding each to a seat on a respective transfer wheel the two transfer wheels designed to receive the second rod portions in different locations and carry them to the same unloading station, as taught by BOLDRINI et al. so as to prevent tobacco fallout from the ends during transfer. 
With respect to claim 12, BOLDRINI et al. discloses that each of the wheels has an axis of rotation parallel to and offset with respect to the axis of rotation of the other transfer wheels, and each wheel has different diameters (Paragraphs [0028] and [0031]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745